United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2601
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Thomas Harry Finley

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                           Submitted: December 24, 2015
                              Filed: January 12, 2016
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

      Thomas Finley appeals after the District Court1 denied him a sentence
reduction under 18 U.S.C. § 3582(c)(2). In 2011, Finley pleaded guilty to conspiring

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
to distribute 100 or more grams of heroin, 21 U.S.C. §§ 841(a)(1), (b)(1)(B); 846. In
a written, nonbinding plea agreement, the parties stipulated that one individual had
died as a result of using heroin distributed by Finley and that a 6-level upward
departure to the U.S. Sentencing Guidelines base-offense level was warranted under
U.S.S.G. § 5K2.1 (permitting a sentence above the authorized range “[i]f death
resulted”). The District Court imposed a 14-level upward departure under § 5K2.1
based on evidence that two victims had died as a result of using heroin that Finley
distributed; calculated a Guidelines range of 210–262 months; and sentenced Finley
to 262 months in prison. In March 2015, the District Court sua sponte considered the
applicability of Guidelines Amendment 782 (lowering by 2 levels certain base-
offense levels for drug offenses) to Finley’s case and declined to reduce the sentence.
The court indicated that it would have imposed the same sentence even with the
2-level reduction in base-offense level. On appeal, Finley argues that the District
Court abused its discretion by failing to reduce his sentence.

      We hold that the District Court did not abuse its discretion in denying a
sentence reduction under § 3582(c)(2). See United States v. Anderson, 707 F.3d 973,
974 (8th Cir. 2013) (per curiam) (standard of review). We affirm the judgment, grant
counsel’s motion to withdraw, and deny as moot Finley’s motion for appointment of
counsel.
                       ______________________________




                                         -2-